Mr. Justice Clayton
delivered the opinion of the court.
This was an action brought by McDowell as an indorser of a bill of exchange drawn by James Bland and accepted by Cook. The acceptance was without consideration, and for the accommodation of Bland. The bill w,as taken up at maturity by McDowell at the request of Bland. The sole question grows out of the charge of the court to the jury upon the trial. That charge was as follows: “ That if they believed from the evidence that the plaintiff took up the bill at its maturity at the request of Bland, the drawer, and for his benefit, it was a payment of the bill, and they must find for the defendant, and this whether McDowell and Bland intended to release the acceptor or not.”
*424This charge lays down the law quite as favorably for the plaintiff, as is warranted by the authorities. Chitty thus states it“ If a person take up a bill for the honor of the drawer, he has no right of action against the acceptor, if he accepted it for the accommodation of the drawer.” Ch. on Bills, 542. The same rule is laid down in Ex parte Lambert, 13 Ves. 179; and the reason is given, that if the drawer had taken it up himself, no action would lie upon it, and a third person taking it up for him must occupy the same position.
The judgment below was for the defendant, and the same is affirmed.